Citation Nr: 0720714	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from June 1968 to 
January 1970, including thirteen months in Vietnam.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision issued by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was in Vietnam from December 11, 1968 through 
January 10, 1970.  He served in the 92nd Engineer Battalion 
(Construction); according to the Vietnam Order of Battle, 
this unit was stationed at Long Binh under the 159th Engineer 
Group throughout its service in Vietnam.  VA treatment 
records reflect that the appellant has been diagnosed with 
PTSD.  A December 13, 2004 VA treatment note indicates that 
the appellant's Vietnam stressors included a landmine 
explosion in January 1969, and the 'fragging' death of a 
sergeant major in the fall of 1969.  The appellant also has 
stated that his unit was near mortar and small arms attacks, 
particularly during the Tet offensives of 1969 and 1970.

The provisions of 38 C.F.R. § 3.304(f) indicate, in pertinent 
part, that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with Section 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, the record does not clearly indicate that the 
RO decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen or Pentecost, supra.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, credible 
supporting evidence that the claimed in-service event 
actually occurred cannot be provided by medical opinion based 
on post-service examination.  Moreau v. Brown, 9 Vet. App. 
389, 394-96 (1996).  This is so in this case because the 
appellant does not have any of the decorations that would 
generally serve as evidence, without need of further 
corroboration, that he engaged in combat.  See M21-1, Part 
III, para. 5.14b(1).  It does not appear that the RO made any 
attempt to verify any incident described by the appellant by 
contacting the United States Army and Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records (USASCRUR)).  
The appellant avers that Long Binh was subjected to enemy 
attacks, including mortar or rocket attacks, in particular on 
or around February 28, 1969, and for the following two 
months, as well as November 1969 to January 1970.  
Furthermore, the appellant has indicated that there was a 
landmine explosion set off by a platoon from his unit while 
on perimeter patrol one night in January 1969, and that a 
high ranking non-commissioned officer was killed in Long Binh 
in the fall of 1969.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.  The Board notes 
that daily personnel actions such as wounded or killed in 
action can be obtained directly from the Director, National 
Archives and Records Administration (NARA).

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The appellant 
should be told to submit all pertinent 
evidence he has in his possession.

2.  All VA inpatient records and all VA 
outpatient records relating to 
treatment of the appellant not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

3.  The AMC/RO should also give the 
appellant another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of mortar or 
rocket attacks or other attacks; the 
locations of said attacks; the names of 
individuals injured or killed; "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service; and any other information which 
could be used to substantiate the claim.

4.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignment (92nd ENGR BN under the 
159th ENGR GRP) and a copy of this remand 
to the United States Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries for the months when the veteran 
alleged exposure to mortar or rocket 
attacks, for example, from February 23, 
1969 through April 30, 1969, and November 
10, 1969 through January 9, 1970.  

5.  The AMC/RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.

6.  Thereafter, the AMC/RO should arrange 
for an examination of the appellant by a 
VA psychiatrist to determine whether PTSD 
is present, and, if so, whether it is 
linked to any verified in-service 
stressor(s).  The psychiatrist must 
review the entire claims file.  The 
psychiatrist should conduct the 
examination with consideration of the 
criteria for PTSD.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary to arrive at a 
diagnosis.  The AMC/RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record, if any. 

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, or based 
on a review of the records alone if the 
appellant is not examined, should provide 
an opinion as to the veteran's current 
psychiatric diagnosis.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the "stressors" that caused the 
disorder and the evidence relied upon to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the appellant 
re-experiences and how he re-experiences 
them.  If there are no stressors, or if 
PTSD is not found, or if PTSD is found 
but is attributable to a non-service 
stressor such as being stabbed post-
service, that matter should also be 
specifically set forth.

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

8.  Thereafter, the AMC/RO should 
readjudicate the PTSD service connection 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



